MR. JUSTICE SHEEHY
dissenting:
I would affirm the District Court. Under the facts of this case, our prior decisions should require affirmance. See particularly Van Ettinger v. Pappin (1978), 180 Mont. 1, 588 P.2d 988; Lowe v. Root (1975), 166 Mont. 150, 531 P.2d 674; Lee v. Stockmen’s National Bank (1922), 63 Mont. 262, 207 P. 523; and Grinrod v. Anglo-American Bond Co. (1906), 34 Mont. 169, 85 P. 891.
Here the buyer specifically contracted that the seller made no representations to him not contained in the written agreement. If that language affords no protection to a seller under these facts, we have provided a fertile bréeding ground for lawsuits in all land sale contracts. There would be civic and social benefit if we required persons signing written contracts to say what they mean or mean what they say in the language used.